Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/74862
Parent Data15748625, filed 01/29/2018 is a national stage entry of PCT/US2016/044712, International Filing Date: 07/29/2016PCT/US2016/044712 Claims Priority from Provisional Application 62199426, filed 07/31/2015


DETAILED ACTION

Claims 1-4, 7-9, 13 and 16-22 are pending.
New claims 21 and 22 are added.
No claim is allowed. 


Response to Remarks

Applicants response filed on 02/01/2021 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  Examiner respectfully disagrees with the arguments.   Baker was used for Nano emulsions of cationic surfactants such as claimed benzyl chloride and/or 0.1 to 0.3% cetylpyridinium chloride which overlaps with claimed amounts and range. .  Specification does not contain any example of benzalkonium chloride which was elected.  See Table 1, on page 27 of the specification where few examples are disclosed.  The data does not show the a subgenus of Markush groups of ingredients as in claims 1-20,  All the examples contain CPC and not benzalkonium chloride which was elected active ingredient.  

Election of Invention

Previously, Applicant’s elected species as follows
Species Election No. 1: Applicant elects “Benzalkonium chloride.” Claims 1-20 read on the elected species.
Species Election No. 2 Applicant elects “a nonionic surfactant.” Claims 1-20 read on the elected species.

Species Election No. 4: Applicant elects “a pharmaceutically acceptable oil.” Claims 1-20 read on the elected species.


    PNG
    media_image1.png
    33
    302
    media_image1.png
    Greyscale


Declaration was filed by Susan Ciotti, Ph.D. on 05/11/2020 was fully considered by the Examiner and was not found sufficient to overcome the rejection.  Currently claims were amended on 05/01/2021.   Declaration is not sufficient to overcome this rejection.  Claims were amended and an office action is issued.
Specification

Substitute specification (31 pages, clean copy) filed on 05/11/2020 were entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 13 and 16-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

(1)	Citation of “or a dilution thereof” (in line 3 of claim 1) is unclear.  The dilution is expected to change the ratios, amounts and percentage of the topical composition.
(2)	The inclusion of the word “about” in claims makes boundaries of their numerical ranges vague. Therefore, there is a lack of clarity in claims.  
 
Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-9, 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe (US-2010/0226983), Baker et al. (US 2012/064136) and Bonina F et al. (The topical protective effect of soybean-germ oil against UVB-induced cutaneous erythema: an in vivo evaluation. Arch Pharm (Weinheim). 2005 Dec; 338(12):598-601. Doi: 10.1002/ardp.200500159. PMID: 16281310) and Puguh Riyanto et al. (Dermatoendocrinol. 2015 Jan-Dec; 7(1): e1063751.
Published online 2015 Jul 20. doi: 10.1080/19381980.2015.1063751, Advantage of soybean isoflavones as antiandrogen on acne vulgaris
These references teach nanoemulsion containing cationic surfactants for treating acne which embraces Applicants claimed invention.  See the entire documents. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
In regards to claim 1, Sutcliffe et al. (US-2010-0226983-A1) teaches treatment and prevention of acne or killing, and/or inhibiting the growth of Propioni bacterium acnes. Sutcliffe et al teaches the compositions for treatment and prevention of acne, methods of making the compositions, and methods of use thereof.
In regards to claims 1, 21 and 22 teaches improved compositions and methods for preventing, and/or treating acne or killing, and/or inhibiting the growth of Propionibacterium acnes (P. acnes).  The method comprises topically administering to cetyl pyridium chloride, benzalkonium chloride, or a combination thereof, at preferred concentrations, where the nanoemulsion has anti-acne properties. [0002].
In regards to claim 2, (a) and (b,)  Sutcliffe et al methods and compositions for treating, preventing, and/or curing acne and/or infection by P. acnes in a subject comprising administering topically to the subject a nanoemulsion comprising as a cationic surfactant cetylpyridinium chloride, benzalkonium chloride, or a combination thereof. The nanoemulsion further comprises droplets having an average diameter of less than about 3 microns, and the nanoemulsion droplets comprise an aqueous phase, at least one oil, at least one surfactant, and at least one organic solvent. The delivery of Nano emulsions is targeted to the site of acne pathogenesis. i.e., the pilosebaceous unit. See FIG. 1 and [0024].
In regards to claim 2, the Sutcliffe et al further teaches the nanoemulsion droplets enter the pilosebaeous gland (unit), hair follicle, epidermis, dermis, or a combination thereof. (See claim 31 of the ref)
 In regards to claim 1, Since Nano emulsions are not a single small molecule, their relative activity can be expressed in terms of the concentration of cationic surfactant present, e.g., CPC or benzalkonium chloride. Thus, a 0.3%" nanoemulsion refers to the concentration of CPC or BKC in the nanoemulsion.  [0025].
See FIG. 2-5 shows the bactericidal effect on pig skin inoculated with P. acnes. The figure shows log reduction of P. acnes bacterial colonies after 1 hr of treatment with four nanoemulsions differing in CPC concentration: 0.01% CPC, 0.1% CPC, 0.25% CPC, and 0.5% CPC. All concentrations of nanoemulsions tested showed similar bactericidal activity in the preclinical skin model.  [0020]-[0023]. 
[	In regards to cationic surfactant as in claim 1, Sutcliffe provides methods and compositions for treating and/or preventing acne and/or infection by P. acnes in a subject comprising administering a nanoemulsion topically to the subject. The nanoemulsion comprises droplets having an average diameter of less than about 3 microns, and the nanoemulsion droplets comprise an aqueous phase, at least one oil, at least one surfactant, and at least one organic solvent. [0009].
In regards to range and amounts of CPC and BKC as in claim 1, Sutcliffe teaches about 0.001% surfactant or detergent to about 10% surfactant or detergent which overlaps with claimed 0.2% to 0.3%.  [0033].
In regards to claim 3, Sutcliffe teaches the nanoemulsion at the time of topical application is at room temperature or warmer. [0012].  
In regards to claim 4, Sutcliffe et al teaches application is at room temperature or warmer.  A person skilled in the art would consider the temperature as cited in claim 4 to maintain at room temperature or warmer which applies on instant claim 4.   Citation of for example about 36 or warmer or 32 or warmer is considered obvious to one skilled in the art who can find an appropriate temperature for application of nanoemulsion.  
In regards to oil, Sutcliffe teaches Nano emulsion containing at least one oil, at least one surfactant, at least one organic solvent and water. [0013]. Nano emulsions can be in any form for topical administration. [0016]. 
In regards to formulation, the nanoemulsion is a controlled release formulation, sustained release formulation, immediate release formulation, or any combination thereof. 
In regards to claim 1 and 7,  Sutcliffe the nanoemulsion comprises: (a) an aqueous phase; (b) about 1% oil to about 80% oil; (c) about 0.1% organic solvent to about 50% organic solvent; (d) about 0.001% surfactant or detergent to about 10% surfactant or detergent; (e) about 0.0005% to about 1.0% of a chelating agent; or (0 any combination thereof. In another embodiment of the invention, the nanoemulsion comprises: (a) about 10% oil to about 80% oil; (b) about 1% organic solvent to about 50% organic solvent; (c) at least one non-ionic surfactant present in an amount of about 0.1% to about 10%; (d) at least one cationic agent present in an amount of about 0.01% to about 2%; (e) about 0.0005% to about 1.0% of a chelating agent; or (any combination thereof. [0033]. 
In regards to claim 7, Sutcliffe teaches addition of chelating agent in Nano emulsion. 
In regards to claim 9, Sutcliffe et al. teaches addition of at least one cation surfactant (see section c cited above. Or [0033]).
In regards to ethanol see [0162], [0174] claim 19 of the refernece. 
In regards to claim 13, it teaches predominant microorganism of the pilosebaceous glands of human skin. And the topical composition can be administered on various types of skin without significantly irritating the skin. [0016]. [fig-1-7, [0027] and [0035]. 
In regards to claim 17, I t teaches preservatives, pH adjuster and buffer or combination [0094] and [0096]. 
In regards to claim 18, Sutcliffe et al teaches 4 weeks study. FIG. 3-5 shows the net change in log reduction of P. acnes over a 4 week period in human subjects with topical application to the forehead, twice daily, of a control or one of four different nanoemulsion [0021] to [0023]. Washing and cleaning the area is a common practice in the skin infections and certainly would have been obvious to one skilled in the art the time the invention was filed. 
A person skilled in the art will find the timings for the treatment depending on the severity of the disease.  It would have been obvious to one skilled in the art the time the invention was filed to provide appropriate dose for the time needed to completely treat a patients. 
In regards to claim 19, Sutcliffe et al teaches addition topical anti-acne agents [0014]. It also teaches addition of second anti-acne agent. Inclusion of a second anti-acne agent into the nanoemulsion should reduce the potential for resistance development towards either the nanoemulsion or added anti-acne agent. The nanoemulsion may further comprise anti-comedogenic, anti-inflammatory, keratolytics, sebum suppressors. [0010] and [0014].
In regards to claim 20, it teaches addition of salicylic acid and retinoid which are used in treatment of acne. [0005]. 
In regards claims 1, 21 and 22 to cetyl pyridium chloride and benzalkonium chloride as in claim 1, Sutcliffe et al [0083], [0084], in claims 19 and 28 both are also taught as preservatives [0095].
A person skilled in the art at the time the invention was filed would have reasonable expectation of success to optimize the amounts cetylpyridinium chloride from the range disclosed by the prior art as explained in the next section.
Baker and does not explicitly teach soybean oil in the composition as in amended claim as presented.
In regards to claims 19 and 20, the nanoemulsion further comprises at least one anti-acne agent wherein the anti-acne agent is selected from the group consisting of benzoyl peroxide, salicylic acid and retinoid. (Claims 32 and 33). 
Ascertaining the differences between the prior art and the claims at issue

Instant claims differ from the reference in claiming specific 0.2% to 0.4% cetylpyridinium chloride wherein Sutcliffe teaches the ranges and amounts as “less than about 0.50%”, less than about 0.40%, less than about 0.30%,” and other amounts (claim 18 of the reference).  

Sutcliffe teaches cationic surfactant benzalkonium chloride to treat acne as cetylpyridinium chloride as cited above. 
Sutcliffe does not explicitly Soya bean oil as in amended claims. 
Riyanto et al. teaches the advantages of soy bean isoflavones as antiandrogen on acne vulgaris (AV). It teaches that supplementation with 160 mgs/day of soybean isoflavones can reduce total AV lesion as a result of decreased DHT level. The soybean isoflavones had been proved as antiandrogen that is it can inhibit the enzyme 3ß-hydroxysteroid dehydrogenase,17ß-hydroxysteroid dehydrogenase and 5α-reductase. Acne vulgaris (AV) is the commonest skin disorder. (Abstract).

    PNG
    media_image2.png
    236
    664
    media_image2.png
    Greyscale

	Supplementation of 160 mgs/day soybean isoflavone for 12 weeks will cause a difference in the decrease of AV lesion in women with AV as compared with control group.

Soybean isoflavone has active components i.e., genistein, daidzein and glycitein

The role of soybean isoflavones on DHT level in women with AV was investigated in study, after treatment with 160-mgs soybean isoflavone for 12 weeks in treatment group the DHT level decreased and the average difference was −145.6 ± 159.17 pg/ml, whereas in control group the DHT level increased, and the difference was 97.4 ± 320.72 pl/ml.
Isoflavones also has antiinflammation effect, several study in menopause women had proved the influence of isoflavone on the decrease of pro-inflammation cytokines. Other study that used soybean isoflavone to reduce AV lesion had never been performed yet, but several studies had proved the advantage of isoflavone of 160-mg dosage, such as study that used high dosage of isoflavone (160 mgs) for 12 weeks in menopause women, here had occured a decrease in the expression of inflammation mediator.


Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to find an appropriate dose of cetylpyridinium chloride from 0.1 to 0.4% to treat acne from the range as taught by Sutcliffe et al. (US-2010-0226983).   Sutcliffe teaches that concentrations of 0.25 or 0.3% cetylpyridinium chloride were found very effective and sometimes even more effective that 0.5%. (Figures 6 and 7).  It appears that Applicants indicated previously what they found later that 0.5% does not work well as compared to 0.1 to 0.4% which is optimal amounts of cetylpyridinium chloride in not considered novel and a new invention.  The optimization of the amounts of known drug is within the skilled in the skilled in the art. In this case the range was already taught by the prior art which was Applicants own publication. 
In regards to benzalkonium chloride, Sutcliffe teaches both cetyl pyridium and benzalkonium chloride for treating acne by using the same ingredients.  It would have been obvious to one skilled in the art to prepare a nanoemulsion containing benzalkonium chloride as taught by prior art to treat acne. The overlapping amounts of both cationic surfactants are taught by Baker in a composition.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Selecting a narrow range from within a somewhat broader range disclosed in a prior art reference is no less obvious than identifying a range that simply overlaps a disclosed range. In fact, when, as here, the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
In regards to amounts of BPC and BKC as in claim 1, the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
In regards to optimization, administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. In re Fracalossi 215 USPQ 569 (CCPA 1982).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See Kubin, 561 F.3d at 1360.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628